Abatement Order filed March 7, 2014.




                                                In The

                          Fourteenth Court of Appeals

                                         NO. 14-13-01085-CV



       IN RE PATRICIA ANN POTTS AND A.M.W. (A CHILD), Relator


                                ORIGINAL PROCEEDING
                                  WRIT OF MANDAMUS
                                     11th District Court
                                    Harris County, Texas
                             Trial Court Cause No. 2009-741611

                                   ABATEMENT ORDER

        On December 9, 2013, relator Patricia Ann Potts, individually and as next
friend of A.M.W., a child, filed a petition for writ of mandamus in this Court. See
Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks
this Court to compel the local administrative judge of Harris County to rule on her
        1
           Relator was adjudged a vexatious litigant in Cause No. 2009-74161 by the Honorable Mike
Miller, presiding judge of the 11th District Court of Harris County. Judge Miller’s judgment prohibits
relator from filing, in propria persona, any new litigation in this state without the permission of a local
administrative judge. This original proceeding stems from relator’s request to obtain such permission to
file a new litigation for which a separate cause number has not been assigned.
motion for permission as a vexatious litigant to file suit against Helen Marie
Leonard.

      At the time relator originally filed her motion for permission as a vexatious
litigant to file suit, the Honorable Ken Wise was serving in the capacity as local
administrative judge of Harris County. Relator’s petition for writ of mandamus
seeks relief, in part, based on the alleged failure or refusal of Judge Wise to rule on
relator’s motion. When relator filed her petition for writ of mandamus, Judge Wise
no longer held public office as the local administrative judge of Harris County.
“Mandamus will not issue against a new judge for what a former one did.” In re
Baylor Med. Ctr. at Garland, 280 S.W.3d 227, 228 (Tex. 2008) (orig. proceeding);
see also Tex. R. App. P. 7.2(b). Therefore, this Court ORDERS this original
proceeding abated until March 7, 2014, at which time the new administrative
judge of Harris County shall advise this Court of the action taken on relator’s
motion. This Court will then consider a motion to reinstate or dismiss this original
proceeding, as appropriate.



                                   PER CURIAM

Panel Consists of Justices Boyce, Christopher, and Brown.




                                           2